





OCTOBER 2019 SECOND EXTENSION TO CONSULTING AGREEMENT


This Second Extension to Consulting Agreement (the “Second Extension”),
effective as of October 1, 2019 (the “Effective Date”), is entered into by and
between ENERGY FUELS INC., having an office at 225 Union Blvd., Suite 600,
Lakewood, CO 80228 (herein referred to as “Company”), and LIVIAKIS FINANCIAL
COMMUNICATIONS, INC., a California corporation, having its headquarters at 655
Redwood Hwy., Suite 395, Mill Valley, CA (herein referred to as “Consultant”).
Company and Consultant are sometimes referred to herein individually as a
“party” and collectively as the “parties.”


RECITALS


WHEREAS, Company desires to engage the services of Consultant to represent
Company in investor communications and financial public relations with existing
and prospective shareholders, brokers, dealers and other investment
professionals with respect to Company’s current and proposed activities, and to
consult with Company’s management concerning such activities;


AND WHEREAS the parties entered into a Consulting Agreement dated as of October
1, 2017 (the “Consulting Agreement”), which was approved by the Company’s Board
of Directors at its December 19, 2017 meeting with respect to the provision of
such services up to and ending on September 30, 2018 (the “Initial Term”), and
by the shareholders of the Company on May 30, 2018 with respect to the provision
of such services during the Initial Term of the Consulting Agreement and up to
three one-year Extensions Periods (ending no later than September 30, 2021) with
a maximum of 900,000 common shares to be issued as compensation for services;


AND WHEREAS the parties entered into an October 2018 Amended and Restated
Consulting Agreement, constituting the First Extension to Consulting Agreement,
dated as of October 1, 2018 (the “First Extension”), which was approved by the
Company’s Board of Directors on November 1, 2018 with respect to the provision
of such services during the First Extension and any subsequent Extension
Periods, with a maximum of 652,513 common shares of the Company further allotted
and reserved for issuance to Consultant as compensation for services,
representing the number of shares remaining from the 900,000 approved by
shareholder vote after conclusion of the Initial Term;


AND WHEREAS the parties now desire to further extend the Consulting Agreement
and to make certain other ancillary amendments thereto pursuant to the
above-referenced shareholder approval on May 30, 2018 and second Board approval
on November 1, 2018,


AGREEMENT


NOW THEREFORE, in consideration of the mutual obligations contained herein, the
parties agree as follows:


1)
Second Extension Term. Company hereby agrees to retain the Consultant as an
independent contractor to act in a consulting capacity to Company upon the terms
and conditions hereinafter set forth, and Consultant hereby agrees to provide
such services to Company commencing on the Effective Date and ending on
September 30, 2020 (the “Second Extension Term”), unless earlier terminated
pursuant to Section 13 or extended pursuant to Section 2 of this Second
Extension.



2)
Extension Period(s). The services of Consultant may be extended beyond the
Second Extension Term for a final one-year Extension Period, as defined in the
Consulting Agreement, (the “Third Extension”) by mutual agreement of the
parties. Such Third Extension, if any, shall be determined by the parties in
advance of the Second Extension Term’s expiration.



3)
Duties of Consultant. Subject to all applicable laws, regulations, and stock
exchange rules, Consultant agrees that it will generally provide the following
consulting services:








--------------------------------------------------------------------------------





a)
consult and assist Company in developing and implementing appropriate plans and
means for presenting Company and its business plans, strategy and personnel to
the financial community, establishing an image for Company in the financial
community, and creating the foundation for subsequent financial public relations
efforts;

b)
introduce Company to the financial community;

c)
with the cooperation of Company, maintain an awareness during the term of this
Second Extension of Company’s plans, strategy and personnel, as they may evolve
during such period, and consult and assist Company in communicating appropriate
information regarding such plans, strategy and personnel to the financial
community;

d)
assist and consult with Company with respect to its (i) relations with
stockholders, (ii) relations with brokers, dealers, analysts and other
investment professionals, and (iii) financial public relations generally;

e)
perform the functions generally assigned to stockholder relations and public
relations departments in major corporations, including responding to telephone
and written inquiries (which may be referred to Consultant by Company);
preparing reports and other communications with or to shareholders, the
investment community and the general public; consulting with respect to the
timing, form, distribution and other matters related to such reports and
communications; and, at Company’s request and subject to Company’s securing its
own rights to the use of its names, marks, and logos, consulting with respect to
corporate symbols, logos, names, the presentation of such symbols, logos and
names, and other matters relating to corporate image;

f)
upon Company’s direction and approval, disseminate information regarding Company
to shareholders, brokers, dealers, other investment community professionals and
the general investing public;

g)
upon Company’s approval, conduct meetings, in person or by telephone, with
brokers, dealers, analysts and other investment professionals to communicate
with them regarding Company’s plans, goals and activities, and assist Company in
preparing for press conferences and other forums involving the media, investment
professionals and the general investment public;

h)
at Company’s request, review business plans, strategies, mission statements
budgets, proposed transactions and other plans for the purpose of advising
Company of the public relations implications thereof;

i)
assist Company in raising capital through introductions (it is understood
Consultant is not an “investment banking” firm and may not receive any
commission for such introductions); and

j)
otherwise perform as Company’s consultant for public relations and relations
with financial professionals.



Consultant will not publish or distribute electronically or otherwise any
written materials relating to Company or its business or affairs without the
prior written approval of Company.


4)
Allocation of Time and Energies. Consultant agrees to perform and discharge
faithfully the responsibilities which may be assigned to Consultant from time to
time by the officers and fully authorized representatives of Company in
connection with the conduct of its financial and public relations and
communications activities, so long as such activities are in compliance with
applicable securities laws and regulations. Although no specific hours-per-day
requirement will be required, Consultant agrees that it will perform the duties
set forth in this Second Extension in a diligent and professional manner. It is
explicitly understood that Consultant’s performance of its duties hereunder will
in no way be measured by the price of the Company’s common shares (“Common
Shares”), nor the trading volume of the Common Shares. It is also understood
that Company is entering into this Second Extension with Consultant, and not any
individual member of Consultant. Consultant will not be deemed to have breached
this Second Extension if any member, officer or director of Consultant leaves
the firm or dies or becomes physically unable to perform any meaningful
activities during the term of the Second Extension, provided Consultant
otherwise performs its obligations under this Second Extension.



5)
Compensation.



a) Fees.


As full and complete compensation for undertaking this engagement and for
performance of the services described herein, Company shall pay to Consultant:







--------------------------------------------------------------------------------





(i)During the Second Extension Term, US$60,000 per calendar quarter, payable in
arrears, at the end of each quarter for services performed during the quarter;
and
(ii)During the Third Extension, if any, an amount per calendar quarter, payable
in arrears, at the end of each quarter for services performed during the
quarter, to be determined by mutual agreement of the parties prior to
commencement of the Third Extension.


b) Fees Payable in Common Shares


Subject to Section 5(d), below, all fees payable hereunder during the Term of
this Second Extension shall be paid in Common Shares at the applicable issue
price (the “Issue Price”) determined in accordance with Section 5(c), below.


The resale of all Common Shares issued under this Second Extension shall be
restricted in accordance with Rule 144 under (“Rule 144”) the Securities Act of
1933 (the “Securities Act”), as adopted by the U.S. Securities and Exchange
Commission (“SEC”) and applicable Canadian securities laws and Toronto Stock
Exchange rules. The Common Shares to be issued under this Second Extension were
duly authorized by the Company’s Board of Directors prior to the date of
issuance of such shares.


c) Determination of Issue Price.


The Issue Price will be determined as follows:


(i) the Issue Price for all Common Shares issued for services performed during
the first calendar quarter of the Second Extension Term (which quarter shall
start on the Effective Date and end on December 31, 2019) shall be US$2.00 per
share (the “Second Extension First Quarter Price”), which is the agreed upon
price by the parties and constitutes a price greater than US$1.9564 - the volume
weighted average price of the Common Shares on the NYSE American for the 5
trading days ending on and including September 30, 2019 (the last trading day
before the Effective Date);
(ii) the Issue Price for all Common Shares issued for services performed during
each subsequent calendar quarter of the Second Extension Term shall be the
greater of: (A) the Second Extension First Quarter Price; and (B) the volume
weighted average price of the Common Shares on the NYSE American for the 5
trading days ending on the day prior to commencement of such quarter; and
(iii) the Issue Price for all Common Shares issued during the Third Extension,
if any, shall be as determined by mutual agreement of the parties prior to
commencement of the Third Extension.


d) Maximum Number of Shares to be Issued Under this Second Extension.


The maximum number of Common Shares that may be issued under this Second
Extension, taken together with the Consulting Agreement and First Extension,
shall not exceed 900,000 Common Shares in total without prior approval of the
shareholders and Board of Directors of the Corporation, and without prior
receipt of all applicable regulatory and stock exchange approvals.


6)
Restricted Securities.



a)
Consultant Representations & Warranties. Consultant acknowledges, represents,
warrants and agrees as follows:



(i)
the Common Shares will be issued by Company to Consultant in reliance on the
exemption from Canadian prospectus and registration requirements set out in
Section 2.24 of National Instrument 45-106 - Prospectus and Registration
Exemptions adopted by the Canadian Securities Administrators and are not subject
to a hold period under Canadian securities laws and regulations. Consultant
acknowledges and confirms that it has not been induced to accept the Common
Shares in partial satisfaction of its compensation hereunder by expectation of
the engagement or continued engagement of Consultant to provide services to
Company or its affiliates;






--------------------------------------------------------------------------------





(ii)
Consultant has had the opportunity to ask questions of and receive answers from
Company regarding the acquisition of the Common Shares, and has received all the
information regarding Company that it has requested;

(iii)
Consultant acknowledges that the Common Shares are highly speculative in nature
and Consultant has such sophistication and experience in business and financial
matters as to be capable of evaluating the merits and risks of the investment.
In connection with the delivery of the Common Shares, Consultant has not relied
upon Company for investment, legal or tax advice, or other professional advice,
and has in all cases sought or elected not to seek the advice of its own
personal investment advisers, legal counsel and tax advisers. Consultant is
able, without impairing its financial condition, to bear the economic risk of,
and withstand a complete loss of the investment and it can otherwise be
reasonably assumed to have the capacity to protect its own interests in
connection with its investment in the Common Shares;

(iv)
Consultant acknowledges that Company may be required to file a report of trade
with applicable Canadian securities regulators containing personal information
about Consultant and that Company may also be required pursuant to applicable
securities laws to file this Second Extension on SEDAR and EDGAR. By executing
this Second Extension, Consultant authorizes the indirect collection of the
information described in this Section by all applicable securities regulators
and consents to the disclosure of such information to the public through (i) the
filing of a report of trade with all applicable securities regulators and (ii)
the filing of this Second Extension on SEDAR and EDGAR;

(v)
Consultant acknowledges that the Common Shares have not been and will not be
registered under the Securities Act, or applicable state securities laws, and
the Common Shares are being offered and sold to Consultant in reliance upon Rule
506(b) of Regulation D and/or Section 4(a)(2) under the Securities Act;

(vi)
Consultant is an Accredited Investor as defined in Rule 501(a) of Regulation D
under the Securities Act;

(vii)
Consultant acknowledges that it is not acquiring the Common Shares as a result
of “general solicitation” or “general advertising” (as such terms are used in
Regulation D under the Securities Act), including without limitation,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar media or on the internet, or broadcast over radio
or television or on the internet, or any seminar or meeting whose attendees have
been invited by general solicitation or general advertising;

(viii)
Consultant acknowledges that it is not acquiring the Common Shares as a result
of, and will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the Securities Act) in the United States in respect of any of
the Common Shares which would include any activities undertaken for the purpose
of, or that could reasonably be expected to have the effect of, conditioning the
market in the United States for the resale of any of the Common Shares;
provided, however, that Consultant may sell or otherwise dispose of any of the
Common Shares pursuant to registration of any of the Common Shares pursuant to
the Securities Act and any applicable state securities laws or under an
exemption from such registration requirements and as otherwise provided herein;

(ix)
Consultant understands and agrees not to engage in any hedging transactions
involving any of the Common Shares unless such transactions are in compliance
with the provisions of the Securities Act and in each case only in accordance
with applicable state and provincial securities laws;

(x)
Consultant acknowledges that the Common Shares are “restricted securities”, as
such term is defined under Rule 144 of the Securities Act, and may not be
offered, sold, pledged, or otherwise transferred, directly or indirectly,
without prior registration under the Securities Act and applicable state
securities laws, and Consultant agrees that if it decides to offer, sell, pledge
or otherwise transfer, directly or indirectly, any of the Common Shares absent
such registration, it will not offer, sell, pledge or otherwise transfer,
directly or indirectly, any of the Common Shares, except:

A.
to Company; or

B.
outside the United States in an “offshore transaction” in compliance with the
requirements of Rule 904 of Regulation S under the Securities Act, if available,
and in compliance with applicable local laws and regulations; or

C.
in compliance with an exemption from registration under the Securities Act
provided by (a) Rule 144 or (b) Rule 144A thereunder, if available, and in
accordance with any applicable state securities or “Blue Sky” laws; or

D.
in a transaction that does not require registration under the Securities Act or
any applicable state securities laws; and






--------------------------------------------------------------------------------





E.
in the case of subparagraphs (ii), (iii) or (iv), it has furnished to Company
and to Company’s transfer agent an opinion of counsel of recognized standing in
form and substance satisfactory to Company and to Company’s transfer agent to
such effect.



b) Legend Requirements. Consultant acknowledges that the certificates
representing the Common Shares shall bear a legend in the following form:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES
ACT”). THESE SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED
ONLY (A) TO ENERGY FUELS INC., (B) IF THE SECURITIES HAVE BEEN REGISTERED IN
COMPLIANCE WITH THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT AND
IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS (C) IN COMPLIANCE WITH THE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE U.S. SECURITIES ACT IN
ACCORDANCE WITH RULE 144 THEREUNDER, IF APPLICABLE, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE U.S. SECURITIES ACT OR ANY APPLICABLE STATE LAWS AND
REGULATIONS GOVERNING THE OFFER AND SALE OF SECURITIES, AND THE HOLDER HAS,
PRIOR TO SUCH SALE, FURNISHED TO ENERGY FUELS INC. AN OPINION OF COUNSEL OF
RECOGNIZED STANDING, OR OTHER EVIDENCE OF EXEMPTION, REASONABLY SATISFACTORY TO
ENERGY FUELS INC. HEDGING TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED
HEREBY MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH U.S. SECURITIES LAWS.”


Notwithstanding the foregoing, if the certificates representing the Common
Shares have been held by Consultant for a period of at least six (6) months
after the respective payment dates, and if Rule 144 under the Securities Act is
applicable (there being no representations by Company that Rule 144 is
applicable), and subject to the restrictions set forth hereof, Consultant may
make sales of the Common Shares only under the terms and conditions prescribed
by Rule 144 of the Securities Act or other exemptions therefrom and provided
that Consultant provides an opinion of counsel of recognized standing in form
and substance satisfactory to Company and Company’s transfer agent to the effect
that the U.S. restrictive legend is no longer required under applicable
requirements of the Securities Act.


c) TSX Requirements. The certificate(s) evidencing the Common Shares shall bear
a legend (the “TSX Legend”) as required by Section 607.1 of the TSX Company
Manual, substantially in the form below:


“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE LISTED ON THE TORONTO STOCK
EXCHANGE (“TSX”); HOWEVER, THE SAID SECURITIES CANNOT BE TRADED THROUGH THE
FACILITIES OF TSX SINCE THEY ARE NOT FREELY TRANSFERABLE, AND CONSEQUENTLY ANY
CERTIFICATE REPRESENTING SUCH SECURITIES IS NOT “GOOD DELIVERY” IN SETTLEMENT OF
TRANSACTIONS ON TSX.”


In accordance with Section 607.1 of the TSX Company Manual, the TSX Legend may
be removed at such time as the U.S. Legend has been removed.


7)
Required Approvals.



a)
Stock Exchange Approvals



The issuances of Common Shares contemplated in this Second Extension were
approved by the Toronto Stock Exchange on November 7, 2019 and by the NYSE
American LLC on May 29, 2018.





--------------------------------------------------------------------------------





b)
Shareholder Approval



The issuance of Common Shares hereunder was approved by the shareholders of the
Company on May 30, 2018.


c)
Board of Directors Approval



The issuance of Common Shares hereunder was approved by the Board of Directors
of the Company on November 1, 2018.


As a result of the foregoing approvals, no further approvals are required at
this time.


8)
Expenses. Consultant agrees to pay for all its expenses (phone, mailing, labor,
and the like), other than extraordinary items (travel required, or specifically
requested, by Company, luncheons or dinners to large groups of investment
professionals, investor conference calls, print advertisements in publications,
and the like) approved by Company prior to it incurring an obligation for
reimbursement.



9)
Indemnification. Company warrants and represents that all oral communications,
written documents or materials furnished to Consultant by Company with respect
to financial affairs, operations, profitability and strategic planning of
Company are accurate and Consultant may rely upon the accuracy thereof without
independent investigation. Company will protect, indemnify and hold harmless
Consultant against any claims or litigation including any damages, liability,
cost and reasonable attorney’s fees as incurred with respect thereto resulting
from Consultant’s communication or dissemination of any said information,
documents or materials in accordance with the terms of this Second Extension.
Consultant will protect, indemnify and hold harmless Company against any claims
or litigation including any damages, liability, cost and reasonable attorney’s
fees as incurred with respect thereto resulting from Consultant’s communication
or dissemination of any information, documents or materials related to Company
that had not previously been approved by Company.



10)
Compliance with Laws. Consultant (on its own behalf and on behalf of any and all
related parties, affiliates, owners, members, employees, officers, and
directors) agrees that it (and such persons) will comply with all laws, rules
and regulations related to the activities on behalf of Company contemplated
pursuant to this Second Extension. Consultant shall provide a prominent notice
on all newsletters and websites/webcasts/interview materials and other
communications with investors or prospective investors in which Consultant could
be perceived to be giving advice or making a recommendation that Consultant has
been compensated for its services and, if applicable, received or owns stock of
Company (directly or indirectly) specifically referencing Company by name and
the number of shares received (directly or indirectly) and will profit from its
activities on behalf of Company. If asked, Consultant agrees that it will not
conceal at any time if it will, directly or indirectly, be selling shares while
promoting the stock and recommending that investors purchase the stock of
Company. Consultant covenants and agrees that it will at all times engage in
acts, practices and courses of business that comply with Section 17(a) and (b)
of the Securities Act, as amended, as well as Section 10(b) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and has adopted policies
and procedures adequate to assure all of Consultant’s personnel are aware of the
limitation on their activities, and the disclosure obligations, imposed by such
laws and the rules and regulations promulgated thereunder. Consultant is aware
that the federal securities laws restrict trading in Company’s securities while
in possession of material non-public information concerning Company, as well as
the requirements of Regulation FD that prohibit communications of material
non-public information, and the requirements thereof in the event of an
unintentional or inadvertent non-public disclosure. Consultant agrees to
immediately inform Company in the event that an actual or potential Regulation
FD disclosure has occurred and assist counsel in the method by which corrective
steps should be taken. Consultant acknowledges that with respect to any Common
Shares now or at any time hereafter beneficially owned by Consultant or any of
its affiliates, that it will refrain from trading in Company’s securities while
Consultant or any such affiliate is in possession of material non-public
information concerning Company, its financial condition, or its business and
affairs or prospects.



11)
Representations of Consultant. Consultant represents that it is not required to
maintain any licenses or registrations under federal or state regulations
necessary to perform the services set forth herein, and that it is not






--------------------------------------------------------------------------------





rendering legal advice or performing accounting services, nor acting as an
investment advisor or broker/dealer within the meaning of applicable federal
and/or state securities laws and regulations and it is not required to register
as a broker-dealer pursuant to Section 15(b) of the Exchange Act and state
securities laws. Consultant further represents that the performance of the
services set forth under this Second Extension will not violate any rule or
provision of any regulatory agency having jurisdiction over Consultant.
Consultant represents that, to the best of its knowledge, Consultant and its
officers and directors are not the subject of any investigation, claim, decree
or judgment involving any violation of the SEC or securities laws. Company
acknowledges that, to the best of its knowledge, it has not violated any rule or
provision of any regulatory agency having jurisdiction over Company. Company
represents that, to the best of its knowledge, Company is not the subject of any
investigation, claim, decree or judgment involving any violation of the SEC or
securities laws.


12)
Status as Independent Contractor. Consultant’s engagement pursuant to this
Second Extension shall be as an independent contractor, and not as an employee,
officer or other agent of Company. Neither party to this Second Extension shall
represent or hold itself out to be the employer or employee of the other.
Consultant further acknowledges the consideration provided herein above is a
gross amount of consideration and that Company will not withhold from such
consideration any amounts as to income taxes, social security payments or any
other payroll taxes. All such income taxes and other such payments shall be made
or provided for by Consultant, and Company shall have no responsibility or
obligations regarding such matters. Neither Company nor Consultant possesses the
authority to bind the other party in any agreements without the express written
consent of the entity to be bound.



13)
Termination. Company may terminate this Second Extension at the end of any
calendar quarter during the Term for any reason or no reason, upon providing 10
calendar days’ prior written notice to Consultant. In the instance one or both
parties do not wish to renew this Second Extension for an additional Extension
Period, the Second Extension shall automatically terminate on September 30,
2020. In the event of any such termination or automatic termination, Company
shall pay Consultant all fees accrued to the end of the quarter of termination.
Company shall have no obligation to pay any fees to Consultant after
termination. Notwithstanding the foregoing, termination in any instance shall
not relieve either party from its obligations incurred prior to the effective
date of termination, including the obligation to pay all accrued fees and any
obligations hereunder arising out of any act or omission of the parties prior to
the effective date of termination.



14)
Attorneys’ Fees. If any legal action, arbitration or other proceeding is brought
for the enforcement or interpretation of this Second Extension, or because of an
alleged dispute, breach, default or misrepresentation in connection with or
related to this Second Extension, the successful or prevailing party shall be
entitled to recover reasonable attorneys’ fees and other reasonable costs
incurred in connection with such action or proceeding, in addition to any other
relief to which it may be entitled.



15)
Waiver. The waiver by either party of a breach of any provision of this Second
Extension by the other party shall not operate or be construed as a waiver of
any subsequent breach by such other party.



16)
Choice of Law, Jurisdiction and Venue. This Second Extension shall be governed
by, construed and enforced in accordance with either the laws of the State of
Colorado. The parties agree that Denver, Colorado shall be the venue of any
dispute.



17)
Arbitration. Any controversy or claim arising out of or relating to this Second
Extension, or the alleged breach thereof, or relating to Consultant’s activities
or remuneration under this Second Extension, shall be settled by binding
arbitration in Denver, Colorado in accordance with customary rules of
arbitration and any judgment on an award rendered by the arbitrator(s) shall be
binding on the parties and may be entered in any court having jurisdiction of
such matters.



18)
Complete Agreement. This Second Extension contains the entire understanding of
the parties relating to the subject matter hereof, and hereby supersedes and
replaces any prior oral or written agreements between the parties hereto,
including without limitation the Consulting Agreement and First Extension. This
Second Extension may






--------------------------------------------------------------------------------





be modified only by an agreement in writing signed by the party against whom
enforcement of any waiver, change, modification, extension or discharge is
sought.


19)
Confidentiality. In the course of carrying out its duties under this Second
Extension, Consultant may from time to time receive or become aware of material,
non-public information regarding Company, or proprietary information that is
valuable, special and a unique asset of Company and/or its business and
operations (the “Confidential Information”). Except as may be required by law,
Consultant agrees to hold this Second Extension and the Confidential Information
in strict confidence, according the same protection to such information as it
accords to its own proprietary and confidential information for a period of two
(2) years following the expiration or termination of this Second Extension.
Consultant shall not disclose the Confidential Information to any third party
without the prior written consent of Company. Consultant hereby acknowledges and
agrees that it is aware that the securities laws of the United States prohibit
any person who has received from an issuer of securities material, non-public
information or insider information (such as may form part of the Confidential
Information) from purchasing or selling securities of such issuer on the basis
of such information or from communicating such information to any other person
under circumstances in which it is reasonably foreseeable that such person is
likely to purchase or sell such securities on the basis of such information. If
Consultant becomes aware of any Confidential Information, Consultant shall not
disclose such information to any party, except as may be required by law
pursuant to a written opinion of competent counsel. Consultant shall instruct
its officers, directors, employees, agents, and affiliates of the
confidentiality obligations described herein and shall be responsible for any
unauthorized disclosure by these parties.



In witness whereof, the parties affix their signatures as of the dates set out
below:


ENERGY FUELS INC.


By: /s/ Mark S. Chalmers
Mark Chalmers, President & CEO
Date: October 1, 2019
LIVIAKIS FINANCIAL COMMUNICATIONS, INC.


By: /s/ John Liviakis
John Liviakis, CEO
Date: October 1, 2019








